United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eckert, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0860
Issued: July 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2017 appellant filed a timely appeal from a February 24, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a medical condition
causally related to factors of her federal employment.
FACTUAL HISTORY
On September 28, 2016 appellant, a 59-year-old rural carrier associate, filed an
occupational disease claim (Form CA-2) for unspecified “[other disorders due to repeated
trauma].” She attributed her condition(s) to casing and delivering mail, lots of twisting,
1

5 U.S.C. § 8101 et seq.

repetitive pulling, and turning. Appellant first became aware of her condition(s) on March 1,
2013, but it was not until May 1, 2015 that she first realized her disease or illness was caused or
aggravated by factors of her federal employment. She did not stop work.
In an October 3, 2016 letter, OWCP advised appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a narrative statement indicating that her federal duties
included casing mail, which required use of her arms to place mail in respective slots, reaching
up, leveling, and reaching down. She was also required to stand and twist her upper body and/or
step to face the case. Appellant would then pull down mail and place it in trays, which required
her to use her arms and back, with her left arm holding the weight. She moved full trays of mail
from the desk to the cart and into a vehicle, sometimes as many as five long trays. Appellant
also pushed a large cart loaded with mail and parcels from her workstation to her vehicle, which
required use of her back, arms, legs, and entire body. Once in the vehicle, she would have to pull
mail from the left and deliver it into mailboxes on the right, which required twisting and/or
bending her upper body, turning her head from left to center to right, and also looking around for
traffic when she needed to pull away from the mailboxes. When she had a large parcel, appellant
was required to exit the vehicle, walk to the front door, and place it on the ground, which
required lifting, walking, and bending over.
On January 24, 2012 Jeannie Mueller, a physician assistant, indicated that appellant was a
right-handed rural carrier who developed some numbness particularly along the ulnar aspect of
her left hand for the past several months and had a prior history of bilateral carpal tunnel
surgeries performed in early 2000. She also noted that nerve conduction studies suggested a
probable ulnar neuropathy, left side greater than right.
Reports dated December 15, 2011, February 28, 2012, September 25, 2014, and
March 26, 2015 from Dr. Wenshu Yu, a Board-certified rheumatologist, diagnosed generalized
arthralgia due to degenerative osteoarthritis and mild peripheral neuropathy of the hand, as well
as osteopenia. Dr. Yu noted a family history of hemochromatosis, which was often associated
with early onset osteoarthritis, but appellant’s screening for hemochromatosis was negative.
Dr. Yu reported that appellant had increasing hand and feet pain “most likely” due to generalized
inflammatory osteoarthritis and opined that they need to rule out other connective tissue diseases.
On March 2, 2012 Dr. Robert H. Fox, a Board-certified neurosurgeon, diagnosed
probable ulnar neuropathy with compression at the cubital tunnel region, history of bilateral
carpal tunnel syndrome, and history of osteoarthritis. He noted that appellant worked as a rural
carrier and had a sister who died from a neurosarcoma affecting the sciatic nerve. Dr. Fox
recommended surgical intervention. In a July 18, 2012 progress report, he indicated that he had
performed a left-sided ulnar nerve release and diagnosed status post left cubital tunnel release
with improved symptoms.
A diagnostic bone density study dated February 3, 2015 revealed osteopenia in the left
hip and neck.

2

X-rays of the neck dated February 25, 2015 demonstrated marked degenerative change
throughout the cervical spine with reversal of the normal cervical lordosis and mild anterior
subluxation of C2 on C3, mildly progressed in severity as compared to a prior study.
In reports dated March 20 and July 15, 2015, Dr. John R. Marlin, a Board-certified family
practitioner, diagnosed cervicalgia with right upper extremity radiculopathy down the lateral side
of the left arm secondary to cervical spondylosis, right shoulder pain (supraspinatus
impingement vs. radiculopathy or arthritis), chronic right foot pain due to swelling and bony
deformity (arthritis vs. bone spur), and left knee pain secondary to patellofemoral degenerative
disease with anserine bursitis. He indicated that appellant’s left knee pain began while on
vacation six weeks prior to her July 15, 2015 appointment and a June 23, 2015 x-ray showed
degenerative disease of the patella-femoral joint with effusion. Appellant requested a work
excuse note because she felt that lifting and getting in and out of vehicles would aggravate her
symptoms. Dr. Marlin referred appellant to physical therapy and appellant submitted physical
therapy notes dated April 22, 2015.
In a December 28, 2015 report, Dr. Brian P. Witwer, a Board-certified neurosurgeon,
diagnosed diffuse degenerative changes of the cervical spine, worst at C7-T1 with significant
lateral recess narrowing and central canal stenosis and spondylolisthesis. He recommended
surgical intervention to prevent progression of myelopathic symptoms given appellant’s
symptoms/signs consistent with cervical myelopathy, including clumsiness of upper extremities
and gait instability. Dr. Witwer noted that appellant’s neck and bilateral arm pain began several
years prior and had worsened with time. Appellant’s pain was aggravated by bending and
reaching down.
On January 15, 2016 Dr. Marlin continued to diagnose chronic pain secondary to
osteoarthritis, as well as depression and hypertension.
In a February 12, 2016 report, Dr. Logan M. McDaneld, a Board-certified neurologist,
indicated that for the past several years appellant had fairly severe chronic aching neck pain and
some radiation of pain bilaterally in the arms. The most prominent pain was on the right, but
occurred in the left as well, and radiated through the triceps along the lateral portion of the
forearm and into the 4th and 5th digits. Heavy use of the arm made it worse and extending her
neck sometimes made it better. Dr. McDaneld found that appellant’s gait was normal with
appropriate arm swing. He diagnosed osteoarthritis of the cervical spine with myelopathy and
indicated that appellant did appear to have a right C8 radiculopathy. Dr. McDaneld opined that
although he did not clearly identify a radiculopathy on the left side, he suspected that she had one
there as well due to her symptoms and history of prior carpal tunnel and ulnar nerve
transpositions surgeries on the left arm.
An electromyography (EMG) and nerve conduction velocity (NCV) studies dated
February 12, 2016 demonstrated ulnar nerve entrapment at the right elbow, carpal tunnel
subacute likely C8 radiculopathy on the right, and some residual ulnar neuropathy on the left.
There was no evidence of median nerve pathology or radiculopathy.
In reports dated March 21, September 15, and October 6, 2016, Dr. Witwer diagnosed
right-sided C8 radiculopathy with myelopathy, severe cervical spondylosis with C7-T1

3

anterolisthesis, and cervical stenosis. He noted that appellant’s symptoms had progressed since
he last saw her six months prior when she was having worsening clumsiness in her hands,
paresthesias, and gait instability. Dr. Witwer continued to recommend surgical intervention.
By decision dated December 9, 2016, OWCP denied the claim because the evidence of
record failed to establish a causal relationship between appellant’s conditions and factors of her
federal employment.
Subsequently, the employing establishment submitted a position description and a
statement indicating that appellant’s federal duties required constant twisting, turning, bending,
lifting, pulling, and pushing while driving, delivering mail, and lifting parcels up to 70 pounds.
On January 17, 2017 appellant requested reconsideration and submitted a January 5, 2017
report from an unidentifiable healthcare provider of St. Mary’s Neurosurgery Center for Brain
and Spine Surgery indicating that appellant underwent cervical spine fusion surgery on
October 19, 2016 performed by Dr. Witwer and may require additional surgery at the C2-3 level
and/or additional levels in the future. It noted that appellant was suffering from osteopenia,
osteoarthritis, diffuse degenerative changes, and radiculopathy of her cervical spine shown on
her diagnostic studies. The healthcare provider indicated that appellant’s conditions would
increasingly continue to deteriorate overtime due to the degeneration of cells, with activities of
daily living, work, exercise, eating habits, etc.
By decision dated February 24, 2017, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.3
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.4

2

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
4

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

4

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.5
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that factors
of her federal employment caused or aggravated her diagnosed medical conditions. Appellant
identified the factors of employment that she believed caused her conditions, including constant
twisting, turning, bending, lifting, pulling, and pushing while driving, delivering mail, and lifting
parcels up to 70 pounds at work, which OWCP accepted as factual. However, in order to
establish a claim for an employment-related injury, she must also submit rationalized medical
evidence which explains how or why her medical conditions were caused or aggravated by the
implicated employment factors.6
The February 3, 2015 bone density study confirmed the diagnosis of osteopenia;
however, the diagnostic study does not address the etiology of appellant’s left hip and neck
conditions. Moreover, the February 25, 2015 x-rays of the neck confirmed the diagnoses of
degenerative changes and mild anterior subluxation of C2 on C3, but the diagnostic studies also
do not address the etiology of appellant’s cervical condition. Similarly, the EMG and NCV
studies dated February 12, 2016 demonstrated ulnar nerve entrapment at the right elbow, carpal
tunnel subacute likely C8 radiculopathy on the right, and some residual ulnar neuropathy on the
left; however, these diagnostic studies also fail to address the etiology of appellant’s bilateral
hand and arm conditions. As the January 5, 2017 report is from an unidentifiable healthcare
provider, it cannot be determined whether this evidence is from a physician as defined in 5
U.S.C. § 8101(2), it does not constitute competent medical evidence.7 Consequently, the abovenoted evidence is insufficient to satisfy appellant’s burden of proof with respect to causal
relationship.8
Appellant further submitted evidence from physician assistants and physical therapists.
These documents do not constitute competent medical evidence because neither a physician

5

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
6

See A.C., Docket No. 08-1453 (issued November 18, 2008).

7

R.M., 59 ECAB 690, 693 (2008). See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may
not be considered as probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute
probative medical evidence).
8

See supra notes 2 to 5.

5

assistant nor a physical therapist is considered a “physician” as defined under FECA.9 As such,
this evidence is also insufficient to meet appellant’s burden of proof.
In his reports, Dr. Marlin diagnosed cervicalgia with right upper extremity radiculopathy
down the lateral side of the left arm secondary to cervical spondylosis, right shoulder pain,
chronic right foot pain due to swelling and bony deformity, and left knee pain secondary to
patellofemoral degenerative disease with anserine bursitis. He indicated that appellant’s left
knee pain began while on vacation six weeks prior to her July 15, 2015 appointment and a
June 23, 2015 x-ray showed degenerative disease of the patella-femoral joint with effusion.
Appellant requested a work excuse note because she felt that lifting and getting in and out of
vehicles would aggravate her symptoms. Dr. Marlin attributed appellant’s left knee condition to
a nonwork-related incident. Further, he did not provide any medical rationale explaining how or
why appellant’s constant twisting, turning, bending, lifting, pulling, and pushing at work caused
or aggravated her other conditions. Thus, the Board finds that the reports from Dr. Marlin are
insufficient to establish that appellant sustained an employment-related injury.
In a December 28, 2015 report, Dr. Witwer diagnosed diffuse degenerative changes of
the cervical spine, worst at C7-T1 with significant lateral recess narrowing and central canal
stenosis and spondylolisthesis. He noted that appellant’s neck and bilateral arm pain began
several years prior and had worsened with time. In his 2016 reports, Dr. Witwer diagnosed
right-sided C8 radiculopathy with myelopathy, severe cervical spondylosis with C7-T1
anterolisthesis, and cervical stenosis and recommended a course of surgical intervention. He
noted that appellant’s conditions were aggravated by bending and reaching down, but such
generalized statements do not establish causal relationship.10 Dr. Witwer did not provide
sufficient medical rationale explaining how or why appellant’s new or preexisting neck and
bilateral arm conditions were caused or aggravated by constant twisting, turning, bending, lifting,
pulling, and pushing at work. The need for rationale is particularly important as the record
indicates that appellant had a prior history of bilateral carpal tunnel surgeries performed in early
2000 and a left-sided ulnar nerve release surgery performed by Dr. Fox in 2012. Therefore, the
Board finds that the reports from Dr. Witwer are insufficient to establish neck and bilateral arm
conditions causally related to factors of appellant’s federal employment.
Reports from Drs. Yu, Fox, and McDaneld merely provided medical diagnoses, without
offering any opinions regarding the cause of the diagnosed conditions. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.11 Consequently, this evidence is
also insufficient to satisfy appellant’s burden of proof with respect to causal relationship.12
9

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants); Jennifer L. Sharp, 48 ECAB
209 (1996) (physical therapists). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2
ECAB 208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of
probative medical evidence from a physician).
10

See K.W., Docket No. 10-98 (issued September 10, 2010).

11

See C.B., supra note 7; S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See supra notes 2 to 5.

6

As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the accepted employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

